Citation Nr: 1724305	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-22 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood from October 27, 2011.

2.  Entitlement to an initial rating in excess of 20 percent for right lower extremity sciatica.

3.  Entitlement to an initial rating in excess of 20 percent for left lower extremity sciatica.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1976 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2014, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is of record. 

Thereafter, the Board remanded the issues as currently characterized for additional development in May 2015.  At that time, the Board also denied entitlement to an initial disability rating in excess of 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood prior to October 27, 2011.  The period since that date is properly returned to the Board for appellate consideration.

In March 2017, the Veteran was notified that his previous representative was no longer accredited to represent claimants in claims before VA.  The letter informed the Veteran that his appeal would continue unless he informed VA otherwise, and the Veteran was informed how to obtain accredited representation.  The Veteran has not indicated that he wishes to obtain new representation in this matter.  Thus, the Board will consider the Veteran to be representing himself pro se.  


FINDINGS OF FACT

1.  From October 27, 2011, the Veteran's chronic adjustment disorder with mixed anxiety and depressed mood has been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks.  

2.  Prior to January 28, 2014, the Veteran's left lower extremity sciatica has not been productive of manifestations approximating moderately severe incomplete paralysis of the sciatic nerve.  

3.  Prior to January 28, 2014, the Veteran's right lower extremity sciatica has not been productive of manifestations approximating moderately severe incomplete paralysis of the sciatic nerve.  

4.  From January 28, 2014, the Veteran's left lower extremity sciatica has been productive of manifestations approximating moderately severe incomplete paralysis.  

5.  From January 28, 2014, the Veteran's right lower extremity sciatica has been productive of manifestations approximating moderately severe incomplete paralysis.  


CONCLUSIONS OF LAW

1.  From October 27, 2011, the criteria for a disability rating in excess of 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440 (2016).

2.  Prior to January 28, 2014, the criteria for an initial disability rating in excess of 20 percent for left lower extremity sciatica have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a), DC 8520 (2016).

3.  Prior to January 28, 2014, the criteria for an initial disability rating in excess of 20 percent for right lower extremity sciatica have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a), DC 8520 (2016).

4.  Beginning January 28, 2014, the criteria for an increased disability rating of 40 percent for left lower extremity sciatica have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a), DC 8520 (2016).

5.  Beginning January 28, 2014, the criteria for an increased disability rating of 40 percent for right lower extremity sciatica have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124(a), DC 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for his psychiatric disorder and sciatica of the lower extremities.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claims in July 2010, April 2012, July 2013, and March 2017.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Next, the Board finds that there has been substantial compliance with the prior remand directives.  In May 2015, the Board directed that outstanding VA treatment records since October 2011 be obtained.  In addition, examinations were ordered for the Veteran's psychiatric and orthopedic claims.  As discussed further below, VA examinations were provided in March 2017, and outstanding VA treatment records have been obtained.  Thus, there has been compliance with the prior directives.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110 (b) (2) (West 2014).

The Board will provide the legal criteria for rating the adjudicated issues within its analysis for each issue below after describing their factual history.  

      Adjustment Disorder

As noted in the introduction, the Board will be addressing the Veteran's claim for an increased rating for his adjustment disorder after October 27, 2011.  Entitlement to an increased rating prior to that date was adjudicated in May 2015 by the Board, and records from that previously appealed time period will not be discussed to the extent they pertain to the severity of the Veteran's psychiatric disorder prior to October 27, 2011.  

In a July 2013 addendum to his substantive appeal, the Veteran contended that his symptoms were more consistent with an evaluation of at least 50 percent and that this rating should be assigned back to the date VA received the Veteran's service-connection claim.   

The Veteran presented for a VA examination in July 2013, when his diagnosis of adjustment disorder with mixed anxiety and depressed moods was confirmed.  A GAF score of 60 was provided.  The level of occupational and social impairment due to the Veteran's psychiatric disability picture was described as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Because the Veteran had also been diagnosed with alcohol abuse disorder, the examiner specified that his depression and anxiety the Veteran experienced had contributed to difficulty going to work and to some problems functioning at work as well as to social isolation and low self-esteem.  There were periods of time when the Veteran would have problems performing at work with decreased efficiency due solely to his mental health symptoms.  

During the clinical interview, the Veteran described owning his own company but that his daughter ran the business at that time.  He would work part-time, conducting sales calls and providing work estimates.  Over the previous 12 months, the Veteran had missed approximately eight weeks of work due to feeling tired or because of back and leg pain.  He would fish occasionally and spend his free time visiting his daughter or his friends.  

The Veteran described having shortness of breath and chest pain that had led to medical screening.  The Veteran indicated that he did not believe these episodes were related to anxiety or panic.  When questioned about specific panic episodes, the Veteran denied having experienced them.  He did report having some thoughts of suicide "once in a while."  After further discussion, the Veteran related that he did not see himself doing anything like that.  He denied any serious thoughts, intent, or plans.  

Symptoms identified at the examination included depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  

In his January 2014 hearing, the Veteran testified that he was not seeking psychiatric treatment for this condition at that time, though he had seen a psychiatrist in the past.  He indicated that he would deal with his symptoms on his own.  The Veteran testified that a doctor recommended he seek counseling in 2010.  However, the Veteran expressed a desire to not talk to people about his problems.  He expressed dissatisfaction at the prospect of taking more pills for his mental health in addition to the medication he was already taking for his other health issues.  

The Veteran subsequently underwent another VA mental disorders examination in March 2017.  The examiner opined that the Veteran had an adjustment disorder with mixed anxiety and depressed mood, finding also that no other mental disorder was present.  The examiner opined that the Veteran's mental disorder approximated occupational and social impairment due to mild or transient symptoms with a decrease in work efficiency and the Veteran's ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by  medication.  

As the Board had instructed the examiner that the July 2013 VA examination appeared to have been largely a copy of an earlier VA examination conducted in July 2010, the examiner discussed the Veteran's mental health condition since October 27, 2011.  Per the Veteran's reports to the examiner, since October 27, 2011, the Veteran had remained divorced, but he had been involved in a romantic relationship for the previous 15 years, the relationship being described as "hit and miss."  He indicated that he believed the relationship bas growing apart due to inconsistencies in their ideals.  The Veteran reported having good relationships with his children, speaking with his daughter daily and his son approximately biweekly.  When discussing his social relationships, the Veteran reported not having close friends, describing himself as a "loner."  He would socialize with others occasionally when at a bar, but he would spend most of his time by himself.  He was a member at a local Masonic Lodge, but he denied actively participating.  His stated reason for ceasing participation appeared to be related to politics within the organization rather than his psychiatric disorder.  He reported enjoying boating and fishing but not engaging in such activities recently.  His shoulder would cause limitations in such activities, and he described just "sitting at home and watching TV."  

Regarding his occupation, the Veteran reported owning a business for approximately 11 years, though over the previous five years he had experienced difficulties completing the physical work for the business.  Since then, he had hired help for specific jobs that he could not complete.  The amount of work in his business was sporadic.  He reported that there were some days where he would awaken and feel "terrible," which he attributed to poor sleep and his physical conditions.  

The examiner's review of the Veteran's medical records showed that the Veteran had not been engaged in mental health treatment in the VA system since October 27, 2011.  Regarding outside treatment, the Veteran reported that he had "never had any" and that he did not think he needed any treatment.  He denied taking any psychiatric medications, being hospitalized for psychiatric symptoms, attempting suicide, experiencing suicidal or homicidal ideation, plan, or intent, since October 2011.  

The Veteran described not having the desire to do things that he used to do, though he attributed this unwillingness to all of his conditions, including his back, legs, and getting old.  His mood was variable, but not terrible.  He would have six hours of broken sleep per night.  Every two hours he would awaken due to physical pain and discomfort.  His girlfriend had been sleeping in a different room for approximately two years due to his "tossing and turning" while he slept.  He reported that he would not be upset if his girlfriend left him, indicating that he was not the "jealous type."  He also denied being easily irritated or experiencing angry verbal or physical outburst.  He had sometimes experienced difficulty, but he also noted that his eyesight had been declining, which did not help with his focus.  He denied any changes in his energy level recently, but he indicated that his appetite had decreased over the previous year, attributing this to being less active than before.  Next, the Veteran reported noticing increased worry related to his age and physical state, indicating that he was worried that he would continue to decline and eventually be unable to care for himself in the future.  He denied worries or anxiety related to completing his work tasks, however.  He denied having panic attacks, but he did report becoming anxious sometimes about getting things done.  

Regarding symptoms actively applicable to the Veteran's mental diagnosis, the examiner identified depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran had appeared for the interview on time, unaccompanied for his appointment, and ambulating independently.  He was dressed casually and demonstrated adequate grooming and hygiene.  He was oriented to all spheres, attentive throughout the interview, and maintained good eye contact.  His mood appeared to be euthymic with a mild restricted range of affect.  The examiner noted that the Veteran appeared to have difficulty recalling dates during the interview.  He had also minimized some of his mental health symptoms, and the examiner had needed to ask several follow-up questions to obtain necessary responses from the Veteran.  His speech was within normal limits, and thought processes were clear and coherent.  As noted above, the Veteran denied current suicidal or homicidal ideation, plans, or intent.  

As noted by the examiner in the March 2017 VA examination, the Veteran did not seek psychiatric treatment for his service-connected disorder during this portion of the appeal period.  Other than the VA examinations of record, the Veteran's testimony, and his statements, the record does not provide insight into his disability.  

	Law and Analysis

The Veteran's mental health disorder has been rated as 30 percent disabling from October 27, 2011.  The condition has been rated under DC 9440, which pertains to chronic adjustment disorder and is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 38 C.F.R. § 4.130.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, DC 9440.

A 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5). 38 C.F.R. § 4.130 (2016).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2015) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

After a thorough review of the record, the Board finds that an increased rating in excess of 30 percent is not warranted at any time since October 27, 2011.  Simply put, the Veteran does not meet the criteria for a 50 percent rating under the General Rating Formula for Mental Disorders.  

Though the July 2013 VA examination is of limited probative value because it appears as if a large portion of it was copied from a previous VA examination, it is still suggestive of a finding that the Veteran's adjustment disorder has only resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although with generally satisfactory function, with normal routine behavior, self-care and conversation.  However, the Board accords the most probative weight to the findings of the March 2017 examiner, who thoroughly reviewed the evidence of record and conducted an exhaustive clinical interview with the Veteran.  The primary focus of that examination was to assess the level of disability attributable to the Veteran's adjustment disorder with mixed anxiety and depressed mood for the entirety of the appeal period beginning on October 27, 2011.  During the clinical interview, the Veteran described not seeking psychiatric treatment for his condition, noting that he felt like he did not need it.  This corroborates his hearing testimony, where he denied seeking psychiatric treatment for his service-connected disorder.  The March 2017 VA examiner found that the Veteran's adjustment disorder resulted in depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  These symptoms were only productive of occupational and social impairment due to mild or transient symptoms with a decrease in work efficiency and the Veteran's ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  

Aside from the examiner's opinion of the Veteran's psychiatric health, the evidence shows that the Veteran's social and occupational functioning has been good.  Any limitations discussed were at least partially attributable to his physical disorders and not to his mental health. The Board acknowledges that the March 2017 VA examiner did identify disturbances of motivation and mood and note that the Veteran seemed to have difficulty recalling dates during the clinical interview.  However, the Veteran has not demonstrated any diminished speech, panic attacks, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  In addition, he does not even take medication for his disorder.   The absence of these symptoms is not outcome determinative.  However, the Veteran also failed to show other symptoms of similar severity, frequency, and duration, and the presence these symptoms alone does not rise to the level of severity of the symptomatology required for a 50 percent rating, i.e. occupational and social impairment, but with reduced reliability and productivity.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Also, the Veteran maintains his own business, and while he has described some difficulties in day to day performance of certain functions of his company, he mainly attributes such limitations to his physical disabilities.  Further, while he has described a weakening relationship with his girlfriend, he describes what appears to be a healthy relationship with his children, with regular and frequent communication.  This level of functioning does not represent occupational and social impairment with reduced reliability and productivity.  

The March 2017 examiner found that the Veteran's psychiatric disorder resulted occupational and social impairment due to mild or transient symptoms with a decrease in work efficiency and the Veteran's ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  Such a finding, supported by thorough rationale and a detailed knowledge of the Veteran's history, does not support a higher disability rating.  Accordingly, as a higher disability rating is not warranted under DC 9440, the Veteran's claim must be denied.   

	Sciatica of the Bilateral Lower Extremities

20 percent ratings are assigned for bilateral lower extremity sciatica beginning March 2010, when the Veteran initially submitted his claim of entitlement to service connection.  

Shortly thereafter, he underwent a VA examination for his spine in July 2010.  At that time, he reported having increased radiating pain into his bilateral legs.  He also reported numbness, paresthesias, and unsteadiness.  On reflex examination, the Veteran had hypoactive reflexes on bilateral ankle jerk.  A motor examination showed diminished motor functionality in bilateral hip flexion and bilateral knee extension on active movement against some resistance.  The examiner found that the Veteran's bilateral lower extremity sciatica resulted in increased absenteeism when discussing occupational effects.  The disorders also resulted in decreased mobility, problems with lifting and carrying, difficulty reaching, decreased strength in the lower extremities, and pain.  The examiner noted that the Veteran reported moderate impact on chores and recreation and mild impact on bathing, dressing, and grooming, as a result of his bilateral sciatica.  

VA provided another examination for the Veteran's spine in April 2012.  Then, muscle strength testing was normal bilaterally.  A reflex examination showed hypoactive deep tendon reflexes in the right ankle.  An examination testing sensation to light touch showed decreased sensation in the right foot and toes.  A straight leg raising test was positive bilaterally.  The examiner found that radiculopathy resulted in bilateral moderate intermittent pain, moderate paresthesias and/or dysesthesias in the right lower extremity, mild paresthesias and/or dysesthesias in the left lower extremity, and bilateral moderate numbness.  The examiner found that the Veteran's radiculopathy of the sciatic nerve was moderate in severity in right and left lower extremities.

The severity of the Veteran's bilateral lower extremity sciatica was again assessed in a July 2013 VA examination of the lower back.  Then, muscle strength testing showed diminished strength on active movement against some resistance in bilateral knee extension.  However, the examiner did not find any evidence of muscle atrophy.  Reflex testing showed hypoactive reflexes in the bilateral ankles.  A sensory examination was normal, and a straight leg raising test was negative bilaterally.  Upon making a positive finding of bilateral radiculopathy, the examiner indicated that the Veteran had moderate intermittent pain bilaterally, mild paresthesias and/or dysesthesias bilaterally, and mild numbness bilaterally.  The Veteran did not have any other signs or symptoms of radiculopathy.  The examiner found that the overall severity of the condition was mild bilaterally.

In a July 2013 addendum to his substantive appeal, the Veteran contended that his bilateral lower extremity sciatica warranted 40 percent ratings for each extremity back to the date when VA received the Veteran's service connection claims.  It was asserted that his symptoms were more consistent with an evaluation of at least 40 percent.  

In the January 28, 2014, hearing, the veteran testified that his sciatica caused aches, pains, and burns in his legs.  He would experience pain from his buttocks down to his ankles.  Sometimes, the pain would radiate to his ankles.  Usually, Veteran testified, the pain radiate to his calves.  His feet would lose sensation "quite a bit."  Going up steps, his feet would drag somewhat.  However, the Veteran indicated that he still went up and down stairs.  He reiterated that his pain was more like someone sticking a knife in his legs or someone grabbing a hold of his legs, requiring a period of standing still to work out the nerve symptoms.  The Veteran indicated that the severity radiculopathy in both legs was approximately the same.  However, he did indicate that the left leg seemed to show worse symptoms.  When limping, he would favor his left side rather than right.  He would limp every day as a result of his radiculopathy.  The Veteran indicated that his sciatica impacted his employment, a position in his own company installing and repairing central VAC systems.  Because of his pain, sometimes he would not get out of bed.  The Veteran testified that such instances would occur one day per week.  He also mentioned that his inability to go to work was not just because of his pain, citing to a lack of motivation as well.  The Veteran testified that his sciatica had worsened over the years.  

Thereafter, the Veteran presented for another VA examination for his peripheral nerve conditions in March 2017.  During the clinical interview, the Veteran described having had physical therapy to manage the pain caused by his low back disability.  He reported that both of his legs would burn at times and that he would position pillows between his legs while in bed.  On examination, there was mild constant pain in the bilateral lower extremities.  The examiner indicated that the Veteran would have severe intermittent pain bilaterally.  On occasion, he would also suffer from severe numbness bilaterally.  Finally, the examiner noted that the Veteran would have moderate paresthesias and/or dysesthesias in his bilateral lower extremities.  Muscle strength testing showed normal results, and the Veteran did not have muscle atrophy.  Again, the examiner found hypoactive deep tendon reflexes in the ankles.  On sensation testing for light touch, the Veteran had decreased sensation in the feet and toes of each foot.  Despite the findings made earlier in the examination report, the examiner summarized the impairment due to the Veteran's sciatica as mild incomplete paralysis of the sciatic nerve, bilaterally.  

	Law and Analysis

The 20 percent ratings for the Veteran's left and right lower extremity sciatica have been assigned pursuant to Diagnostic Code 8520.  Under that code, complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent. Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent. Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve are rated as 40, 20, and 10 percent, respectively. 38 C.F.R. § 4.124a , Diagnostic Code 8520 (2016).

VA treatment records and private treatment records do not provide any more insight into the Veteran's sciatica than that already discussed above.  After a thorough review of the record, the Board finds that higher ratings are not warranted prior to January 28, 2014.  In April 2012, the VA examiner found bilateral moderate intermittent pain, moderate paresthesias and/or dysesthesias in the right lower extremity, mild paresthesias and/or dysesthesias in the left lower extremity, and bilateral moderate numbness.  The overall impairment of the bilateral lower extremities was described as moderate.  There is nothing to refute this evidence prior to January 28, 2014, and the Board is unable to find that increased ratings are warranted.  

Beginning January 28, 2014, the date of the Veteran's hearing before the Board, the Board resolves reasonable doubt in the Veteran's favor by finding that increased ratings of 40 percent are warranted for each leg.  Then, the Veteran reported that his sciatica had worsened and that he would experience radiating pain, numbness, aches, and loss of sensation.  His feet reportedly would drag when he would go upstairs, and the Veteran testified that he was precluded from doing some aspects of his job due to limitations caused by his lower extremity sciatica.  Thereafter, the Board acknowledges that the VA examiner concluded overall that the severity of the Veteran's bilateral lower extremity was mild.  However, on examination he found severe numbness and intermittent pain, bilaterally.  The Veteran also had moderate paresthesias and/or dysesthesias bilaterally.  The only clinical symptom that was mild was the finding of constant pain.  These findings, in conjunction with the Veteran's credible testimony on January 28, 2014, are suggestive of a level of disability that more closely approximates moderately severe incomplete paralysis of the sciatic nerve, not mild.  The Board accords the Veteran's testimony and the March 2017 VA examination probative weight in finding that the Veteran's bilateral sciatica has resulted in moderately severe incomplete paralysis of the sciatic nerve, affecting each extremity in a similar manner.  Thus, increased 40 percent ratings are warranted from January 28, 2014, the earliest date on which it is factually ascertainable that an increase in the Veteran's disabilities occurred.  

	Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's anxiety, migraines, low back disorder, sciatica of the lower extremities, and left knee scars are so exceptional or unusual as to warrant the assignment of a higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities are inadequate. 

For the Veteran's adjustment disorder, as with all increased rating claims for psychiatric disorders, all psychiatric symptoms are contemplated by the rating criteria, because the criteria consider all psychiatric symptoms that impact occupational and social functioning.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  As such, the Board concludes that referral for extraschedular consideration is not warranted for this claim.

Next, DC 8520 contemplates neurological symptoms of varying degrees of severity, directly addressing the level of paralysis of the affected nerves.  Here, the Veteran's lower extremity sciatica symptoms fall within the criteria of the relevant diagnostic codes.  Further, the symptoms have remained at various levels throughout the appeal period, but additional disability is contemplated in DC 8520.

As such, the Board concludes that referral for extraschedular consideration is not warranted here for any of the increased ratings claims decided herein. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).





ORDER

Since October 27, 2011, a disability rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood is denied.

Prior to January 28, 2014, a disability rating in excess of 20 percent for left lower extremity sciatica is denied.

Prior to January 28, 2014, a disability rating in excess of 20 percent for right lower extremity sciatica is denied.

Beginning January 28, 2014, a 40 percent disability rating, but no higher, for left lower extremity sciatica is granted.  

Beginning January 28, 2014, a 40 percent disability rating, but no higher, for right lower extremity sciatica is granted.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


